Citation Nr: 0600056	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-28 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include lipoma removal, to include as due to Agent Orange 
exposure.

2.  Entitlement to service connection for stomach disorder, 
to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
by the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In his September 2002 Notice of Disagreement, the veteran 
raised the issue of entitlement to service connection for 
prostatitis.  This issue is referred to the RO for 
appropriate disposition.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era and is presumed to have 
been exposed to Agent Orange.

2.  The competent medical evidence does not relate a stomach 
disorder or a skin disorder, to include lipoma removal, to 
active military service or to Agent Orange exposure.


CONCLUSIONS OF LAW

1.  A skin disorder, to include lipoma removal, was not 
incurred in, or aggravated by, active military service and 
may not be presumed to have been so incurred, to include as 
due to Agent Orange exposure.  38 U.S.C.A. §§ 101(16), 1110, 
1116, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

2.  A stomach disorder was not incurred in, or aggravated by, 
active military service, may not be presumed to have been so 
incurred, to include as due to Agent Orange exposure.  38 
U.S.C.A. §§ 101(16), 1110, 1111, 1112, 1113, 1116, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the veteran, and notice of what part VA will 
attempt to obtain for the veteran.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial 
adjudication of the veteran's claims, VA notified the veteran 
by a letter dated April 2002, of the information and evidence 
needed to substantiate and complete his claim.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The letter also informed 
the veteran that VA would obtain service medical records, VA 
medical records, and any other medical records about which 
the veteran notified them.  The veteran was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records and outpatient VA medical 
records are associated with the claims file.  The veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  

In a December 2005 brief, the veteran's representative argues 
that VA violated its duty to assist by not arranging for a VA 
examination.  It is noted that VA's duty to assist a veteran 
in obtaining evidence necessary to substantiate a claim 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1).  But VA is not 
required to provide assistance where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  The 
Board notes that a medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that 
the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In this regard, although the veteran was not examined 
specifically for the purpose of addressing his claim of 
service connection for lipoma removal and stomach disorder, 
none was required.  The medical evidence of record shows that 
the veteran had two lipomas removed from his body and that 
the veteran has a stomach disorder.  However, the medical 
evidence of record does not show that the veteran had lipomas 
or a stomach disorder during his period of active military 
service, the evidence does not suggest that either is related 
to service, and neither condition is a presumptive disease.  
The Board finds, in light of the above, that the facts 
relevant to this appeal have been fully developed and there 
is no further action to be undertaken to comply with the 
provisions of the regulations implementing the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board proceeding to the merits of the claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  VA's duty to 
assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

II.  Service Connection

The veteran seeks service connection for lipoma removal and 
stomach disorder, to include as due to exposure to Agent 
Orange.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110; 
38 C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Moreover, in the case of ulcers, service 
connection is granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

These diseases must become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
must become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for:  
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone and joint cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia, other than chronic lymphocytic leukemia 
(CLL); abnormal sperm parameters and infertility; Parkinson's 
Disease and Parkinsonism; Amyotrophic Lateral Sclerosis 
(ALS); chronic persistent peripheral neuropathy; lipid and 
lipoprotein disorders; gastrointestinal and digestive disease 
including liver toxicity; immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which VA has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27630 - 27641 (May 20, 2003); 
see also 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 
2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999). 

The veteran's discharge papers, DD 214, reveal that he served 
in the Army from March 1968 to March 1971, that he served in 
Vietnam from February 1969 to February 1970, and that he was 
awarded the Vietnam Service Medal with two Bronze Service 
Stars and the Vietnam Campaign Medal.  This evidence confirms 
that the veteran served in Vietnam during the specified 
period of time and is presumed to have been exposed to Agent 
Orange.  Thus, the issue is whether the veteran has a disease 
or injury eligible for presumptive service connection.

The veteran's stomach disorder and lipoma removal are not 
disabilities that warrant presumptive service connection 
based on Agent Orange exposure during service.  38 C.F.R. 
§ 3.309(e).  To the extent that the veteran is claiming 
service connection for a rash, the evidence does not support, 
nor has it been suggested, the rash has been diagnosed as 
chloracne or another acneform disease.

Notwithstanding the foregoing, a veteran may still establish 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt 
v. West, 12 Vet. App. 164, 167 (1999).  In order to establish 
service connection for a claimed disorder, the following must 
be shown:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records are negative for diagnoses of lipomas 
or stomach disorders, including the veteran's March 1968 
service entrance examination and December 1970 service 
discharge examination.  In September 1969, the veteran 
presented with a skin rash that "manifested during periods 
in sunshine."  Dermatitis was diagnosed and the veteran was 
instructed to apply calamine lotion on the rash.  

VA outpatient treatment records from September 1987 reflect 
that the veteran presented with two lipomas, one on his upper 
back and one under his left arm.  He reported that the 
lipomas had been present since 1976 and 1982, respectively.  
In October 1987, the lipomas were removed.  In September 
1993, the veteran presented with acute abdominal pain and 
questionable duodenal ulcer was diagnosed.  Follow-up visits 
in September and October 1993 reflect that the veteran's 
abdominal pain and nausea subsided and that the stomach 
condition was resolving with medication.  In April 1996, the 
veteran presented with stomach pain and nausea and reported 
that he had had these symptoms intermittently for twenty 
years.  Gastritis was diagnosed.

In an October 1996 Agent Orange Registry examination, the 
veteran reported that he contracted his inservice rash after 
he "laid in an abandoned well," and that he was "told it 
was secondary to the sun."  The veteran stated that the 
inservice rash "left one scar . . . but no other persistent 
problems."  The veteran stated that he has had a body rash, 
consisting of pruritic red blotches, almost continuously 
since 1982.  The veteran also reported stomach troubles since 
1973, including intermittent abdominal pain "over his entire 
abdomen, [which] radiates towards his left shoulder, and is 
not associated with any specific activities or foods."  The 
examiner noted "some dry, scaly areas" on one area of the 
veteran's right calf but "no other lesions."  The examiner 
assessed the veteran to have "[a]bdominal pain of unclear 
etiology with negative evaluation," "[h]istory of rash with 
no active lesions," and "[h]istory of lipoma."  

In March 1997, the veteran presented with abdominal pain and 
nausea.  In December 2001, the veteran presented with 
abdominal pain that radiating to his arms and shoulders.  On 
January 2, 2002, the veteran reported stomach "spells" 
since his twenties, which include stomach cramping, and 
radiating pain up to his shoulders.  The examiner diagnosed 
gastroesophageal reflux disease.  On January 3, 2002, blood 
testing found bacteria in the veteran's stomach that could 
cause ulcers and worsen heartburn.  The veteran was 
prescribed medication to resolve the bacteria.  On January 
22, 2002, a VA examiner diagnosed a hiatal hernia with rapid 
transit to intestine.  

In January 2002, a VA examiner diagnosed gallbladder disease.  
In July 2002, the veteran had gallbladder surgery.  He was 
diagnosed with cholelithiasis.  In October and November 2002, 
the veteran called the VA outpatient clinic with reports of 
severe abdominal cramping.  In November 2002, the veteran 
presented with radiating stomach pain.  In February 2003, 
dyspepsia was diagnosed.

In August 2003, a hearing was held before the RO.  The 
veteran described his inservice rash as "head to toe."  The 
veteran stated that that the doctors told him it was 
secondary to sun exposure and that the rash stayed for 
several days.  The veteran also reported that years after 
service discharge, in the mid-1970's, he broke out in lesions 
which bled.  He also stated that he had two lipomas which 
were removed.  The veteran also reported ongoing stomach 
pain.  

Considering the above evidence, the Board finds that direct 
service connection is not warranted for lipoma removal.  The 
veteran's service medical records are negative for lipomas, 
including his entrance examination report and his discharge 
examination report.  The outpatient records reveal that the 
veteran reported the lipomas did not appear until 1976 and 
1982 and no others have occurred.  The medical evidence of 
record does not relate the lipomas to the veteran's active 
military service.  

To the extent the veteran is arguing that he has an 
intermittent rash condition that is related to service, the 
evidence in the record does not support that contention, and 
the veteran is not qualified to offer a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Although dermatitis was diagnosed during service, it was 
resolved and no sequelae were noted on the veteran's service 
discharge examination report.  There were no post-service 
complaints of a rash until 1996, and the VA outpatient 
medical records are negative for any evidence of such a 
disorder, except for the examiner's notation of a scaly rough 
patch on the veteran's calf.  Furthermore, there is no 
current diagnosis of a rash disorder.  A current disability 
is the cornerstone of a claim for VA disability compensation.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  Accordingly, the 
medical evidence of record does not support service 
connection for a skin disorder.

The Board also finds that service connection is not warranted 
for a stomach disorder.  The veteran's service medical 
records are negative for a stomach disorder, including his 
entrance and separation medical examinations.  VA outpatient 
examinations resulted in diagnoses of various stomach 
disorders, including possible duodenal ulcer, gastritis, 
gastroesophageal reflux disease, hiatal hernia, gallbladder 
disease, and dyspepsia.  Medical records do not reflect 
diagnoses of ulcers within one year of separation from 
service.  The medical records reflect the first complaint, 
diagnosis, and/or treatment of a stomach disorder was in 
1993, over twenty years after the veteran's separation from 
active military service.  Cf. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (noting that aggravation may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  No other evidence 
indicates a relationship between a stomach disorder and 
active military service.  The medical evidence of record does 
not support service connection for a stomach disorder. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a skin disorder, to include lipoma 
removal, is denied.

Service connection for a stomach disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


